DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 was filed after the mailing date of the non-Final Office Action on 8/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 28th, 2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-126145 application as required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 11/23/2020 has been entered.  Claim 3 has been canceled.  Claims 1-9 and 11 remain pending in the application.  Applicant’s amendment to the Claims and Specification have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 8/21/2020.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
“…wherein the correction values comprise a delivery correction value of the foamable material, wherein the delivery correction value is an intercept value of an approximate linear formula, the approximate linear formula being calculated in advance from plural delivery time periods of the foamable material set in advance and a standard delivery amount of the foamable material in each of the plural delivery time periods.”  Examiner respectfully disagrees; while Ondrus does not disclose how or from what formula the correct values are derived, Ondrus discloses all the structural limitations of claim 1.  
As noted in the prior office action, claims 1-9 are directed to an apparatus and as such are be interpreted in as much as the limitations therein provide sufficient structure to the apparatus.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  While Applicant has made an effort to differentiate the claimed invention (specifically claim 1) from Ondrus by stating how the correction values are derived (e.g. wherein the correction vales comprise a delivery correction value…is an intercept value of an approximate linear formula…being calculated in advance…), “how” the corrections values are determined for entry into the input part does not provide sufficient structure as to the filling apparatus.  Because of this, Examiner 
Claims 2 and 4 of the instant application also state limitations providing for a calculation (claim 2, calculate the real delivery amount of the foamable material from the deliver command value and the correction values; claim 4, calculate the correction values based on an expansion ratio correction value of the foamable material…based on a deviation ration between a standard expansion ratio…and a measured expansion ratio).  However, in contrast to claim 1, both claims 2 and 4 provide for a “control part operable to calculate…” the above calculations.  Hence, claims 2 and 4 provide a structural nexus between the filling apparatus and how the values are derived; which is lacking in claim 1.  Applicant is encouraged to further consider incorporating “the control part” into claim 1 to overcome the Ondrus reference, as supported in paragraph [0008] of the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ondrus (US 2004/0217498 A1), in view of Impianti OMS - Ecomaster Series (September 2013, of record).
Regarding claim 1, Ondrus teaches a filling apparatus for filling a closed cross section of a vehicle body (Figures 2-6) with a foamable material (78), comprising: 
a delivering part (nozzle 80) for delivering the foamable material into the closed cross section of the vehicle body (170 in Figure 8, Paragraph 0044), wherein the foamable material is a foamable two-liquid polyurethane material (paragraph 0035); and 
While Ondrus does not appear to teach an input part into which a delivery command value and correction values to set a real delivery amount are input, Ondrus discloses that the expansion rate and the flow rate of the foam is predetermined to ensure completely filling the cavity of the closed cross section of the vehicle body (paragraph 0044, claim 21).  Hence, it would be obvious to one of ordinary skill in the art Ondrus implicitly teaches an input part for inputting command and correction values (e.g. a desired flow rate, foam expansion rate, desired density being said values).  As such, it is submitted one of ordinary skill in the art would have found it obvious to provide an input (e.g. a control panel) for entry of a said values.
Alternatively, Impianti teaches a foam filling apparatus (Page 2) of a two-liquid polyurethane material (Page 7), wherein the filling apparatus comprises a delivering part (Page 3, mixing head) for delivering the foamable material, and wherein the filling apparatus further comprises an input part into which a command value is input (Page 4, process control panel).  
Regarding the limitation “wherein the correction values comprise a delivery correction value of the foamable material, wherein the delivery correction value is an intercept value of an approximate linear formula, the approximate linear formula being calculated in advance from plural delivery time periods of the foamable material set in advance and a standard delivery amount of the foamable material in each of the plural delivery time periods.”, it is noted how the real delivery amount is calculated provides no structural nexus to the apparatus; this is intended use of the apparatus, and is given little patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  
Regarding claim 6, Ondrus, as modified by Impianti, teaches all the elements of claim 1 as discussed above but does not teach the formula by which the real delivery amount or a real delivery time period of the foamable material is calculated.  However, it is noted the formula 
Regarding claim 7, Ondrus, as modified by Impianti, teaches all the elements of claim 1 as discussed and further teaches an input part (process control panel and PLC on Page 4 of Impianti) into which operation conditions are input, and a storing part (controller 97 in Figure 1 of Ondrus) which has the operation conditions stored therein, the operation conditions being conditions for supplying a main agent and a curing agent each of which constitutes the foamable material to the delivery part (paragraphs 0022-0023 of Ondrus). 
Regarding claim 9, Ondrus, as modified by Impianti, teaches all the elements of claim 1 as discussed above and but does not teach the real delivery amount is determined using the delivery command values 4Serial No. 16/020,060Attorney Docket No. 8997SE-1each of which is input and one pair or plural pairs of the correction values.  However, similar to above, how the real delivery amount is determined provides no structural nexus to the apparatus.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  It is noted how the real delivery amount is .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ondrus, in view of Impianti, as applied to claim 7 above, and further in view of Sick (US 2019/0256642 A1).
Regarding claim 8, While, Ondrus, as modified by Impianti, does not teach at least one of flow conditions and equipment conditions is controllable to be changed using a remote operation, it is submitted the use of remote operations is well known in the art with respect to a production environment.  For example, Sick teaches an apparatus (101 in Figure 1) for supplying a two-part polyurethane foam (Paragraph 0114) and the use of remote sensors (132, Paragraph 0143) for feedback.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ondrus/Impianti, to incorporate the teachings of Sick and provided a remote operation for mobility of equipment, as taught by Sick or alternatively, separation of personnel for a hazardous environment.
Allowable Subject Matter
Claims 2, 4-5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 2 and 4 would be allowable for requiring:
“…a control part, the control part operable to calculate the real delivery amount of the foamable material from the delivery command value and the correction values.” with respect to claim 2;
and
“…a control part, wherein the control part is operable to calculate the correction values based on an expansion ratio correction value of the foamable material, and wherein the control part is operable to calculate the expansion ratio correction value of the foamable material based on a deviation ratio between a standard expansion ratio of the foamable material and a measured expansion ratio of the foamable material.” with respect to claim 4.
As discussed above, the closest prior art of record, Ondrus, discloses a filling apparatus for filling a closed cross section of a vehicle body (Figures 2-6) with a foamable material (78), comprising: a delivering part (nozzle 80) for delivering the foamable material into the closed cross section of the vehicle body (170 in Figure 8, Paragraph 0044), wherein the foamable material is a foamable two-liquid polyurethane material (paragraph 0035).  Furthermore, the expansion rate and the flow rate of the foam is predetermined to ensure completely filling the cavity of the closed cross section of the vehicle body (paragraph 0044, claim 21) implicitly providing an input part for inputting command and correction values (e.g. a desired flow rate, foam expansion rate, desired density being said values).  However, Ondrus neither teaches nor suggests a control part operable to calculate the real delivery amount of the foamable material from the delivery command value and the correction values nor operable to calculate an 
Claims 5 and 11-12 would be allowable for depending on claims 2 and 4.
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10 is allowable for requiring
“…determining a real delivery amount or a real time period of the foamable material in advance in accordance with an equation using at least a delivery correction value and an expansion ratio correction value, the equation comprising: 
A real delivery amount or a real time period of a foamable material = (a delivery command value of the foamable material + a delivery correction value of the foamable material) x an expansion ratio correction value of the foamable material”
Ondrus discloses a filling method for filling a closed cross section of a vehicle body (Figures 2-6 of Ondrus) with a foamable material (78), wherein a foamable two-liquid polyurethane material is used as the foamable material (paragraph 0035 of Ondrus), comprising: delivering the foamable material into the closed cross section of the vehicle body .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/08/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748